UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-4276


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

JAMES K. LARBI,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:05-cr-00088-BEL-2)


Submitted:   September 15, 2011            Decided:   September 29, 2011


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael D. Montemarano, MICHAEL D. MONTEMARANO, P.A., Elkridge,
Maryland, for Appellant.    Philip S. Jackson, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James K. Larbi appeals the eighty-seven-month sentence

imposed following his guilty plea to conspiracy to possess with

the intent to distribute heroin, in violation of 21 U.S.C. § 846

(2006).      Counsel    for     Larbi      filed     a    brief       in     this      court    in

accordance     with    Anders     v.      California,           386    U.S.      738    (1967),

certifying that there are no non-frivolous issues for appeal,

but   noting     that        Larbi      believed          trial        counsel         rendered

ineffective     assistance.          Larbi        filed     a    pro       se    supplemental

brief, arguing that his guilty plea was rendered unknowing and

involuntary by (1) the arresting officers’ failure to inform him

of his right to speak with the Ghanaian consulate; and (2) the

district    court’s     failure      to    review        with     Larbi         his   appellate

waiver.

            Appellate     counsel         for     Larbi    questions            whether    trial

counsel rendered ineffective assistance in failing to request

and obtain a lesser sentence.                 Claims of ineffective assistance

of counsel are not cognizable on direct appeal unless the record

conclusively     establishes           that       counsel        provided         ineffective

assistance.      United States v. Benton, 523 F.3d 424, 435 (4th

Cir. 2008).      Larbi’s claim is not ripe for review because the

record     contains     no     conclusive          evidence           that       counsel       was

ineffective.



                                              2
              Larbi’s    pro       se     supplemental       brief    challenges       the

validity of his guilty plea.                Prior to accepting a guilty plea,

the district court must inform the defendant of the nature of

the charge to which the plea is offered, any mandatory minimum

penalty, the maximum possible penalty, and the various rights he

is relinquishing by pleading guilty.                      Fed. R. Crim P. 11(b).

The court also must determine whether there is a factual basis

for the plea.        Id.; United States v. DeFusco, 949 F2d. 114, 116,

120 (4th Cir. 1991).           The purpose of the Rule 11 colloquy is to

ensure that the plea of guilty is entered into knowingly and

voluntarily.        See United States v. Vonn, 535 U.S. 55, 58 (2002).

              Because Larbi did not move to withdraw his guilty plea

in the district court or raise any objections to the Rule 11

colloquy,     the    colloquy      is     reviewed     for   plain    error.       United

States v. Martinez, 277 F.3d 517, 524-27 (4th Cir. 2002).                               To

demonstrate plain error, a defendant must show that: (1) there

was    an   error;    (2)    the    error     was      plain;   and   (3)    the     error

affected his “substantial rights.”                   United States v. Olano, 507

U.S.   725,    732    (1993).           Mindful   of    these   standards,      we    have

reviewed the record and conclude that Larbi’s pro se claims do

not    entitle   him    to     relief.        Accordingly,       we   hold     that    the

district court did not plainly err in conducting the Rule 11

colloquy or in accepting Larbi’s guilty plea.



                                             3
           In accordance with Anders, we have examined the entire

record and find no meritorious issues for appeal.            We therefore

affirm the district court’s judgment.         This court requires that

counsel inform Larbi, in writing, of his right to petition the

Supreme Court of the United States for further review.           If Larbi

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.           Counsel’s

motion must state that a copy thereof was served on Larbi.             We

dispense   with   oral   argument   because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    4